DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 28-29, 31, 33-37, 39-40 and 46-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagliarini et al (US 7,259,205).
Regarding claims 28-29, 33-34 and 40, Pagliarini teaches a rubber composition based on at least (Table 1, Sample 1)
A diene elastomer predominantly consisting of a styrene butadiene rubber
A reinforcing filler (carbon black and silica)
8 phr of a reinforcing resin such as a coumarone-indene resin 
1.8 phr sulfur
4.5 of a vulcanization accelerator
The ratio of the sulfur to the accelerator is 1.8/4.5 = 0.4
Regarding claim 31, Pagliarini teaches that the accelerator is of the sulfenamide type (Table 1, footnote 11).
Regarding claims 35-37, Pagliarini teaches that the composition contains no ultra-accelerator (Table 1, sample 1).
Regarding claim 39, Pagliarini teaches that the reinforcing filler is present in the amount 20 (carbon black) + 95 (silica) = 115 phr.
Regarding claim 46, Pagliarini teaches a semi-finished rubber article comprising the rubber composition according to claim 28 (Example 1).
Regarding claim 47, Pagliarini teaches a tire composition in which the tread is made out of the rubber composition according to claim 28 (Example 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-30 and 32-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al (EP 0 901 914).
Regarding claims 28-29, 33-34 and 38-40, Beers teaches a rubber composition (Abstract) which comprises
A diene elastomer predominately consisting of styrene butadiene ([0015])
45 to 70 phr of a reinforcing filler such as carbon black ([0004])
0.1 to 10 phr ([0028]) of a reinforcing resin ([0027]) 
0.5 to 3 phr of sulfur ([0004])
1.25 to 3.75 phr of an accelerator ([0004])
Beers teaches that the ratio of the sulfur and the accelerator ranges from 0.4 to 0.8 ([0004]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teachings of Beers to arrive at the presently claimed invention.  It would have been nothing more than using known compounds in a typical manner to arrive at a predictable result.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claims 30 and 32, Beers teaches that the accelerator can be TBSI ([0024]) which has the requested vulcanization initiation time.
Regarding claims 35-37, Beers teaches that the composition contains no ultra-accelerator.
	Regarding claims 41-42, Beers teaches that the reinforcing resin is a phenolic resin such as ethyl phenol which is an alkyl-phenol ([0027]).
Claim(s) 28-34, 39-42 and 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur (US 2003/0212185) in view of Stubblefield et al (WO 2013/040425)
Regarding claims 28-29, 33-34 and 39-40, Vasseur teaches a rubber composition based on at least ([0327}, Example C-25)
A diene rubber predominantly consisting of a styrene butadiene rubber ([0074])
More than 50 phr of a reinforcing filler (Abstract)
1 to 10 phr of a reinforcing resin (methylene acceptor) (Abstract)
Vasseur teaches that the composition further comprises a sulfur and a primary accelerator.  These are in the amount from 0.5 to 3 and 0.5 to 5 phr ([0157]), respectively.  However, Vasseur fails to teach the ratio of the amount of sulfur to accelerator.
Stubblefield teaches a sulfur curing system which has a ratio between 0.02 and 0.2 ([0057]). Using this teaching of both Vasseur and Stubblefield, the amount of the sulfur can be 1 phr and the amount of the accelerator can be 5 phr and therefore, the ratio would be 0.2.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the sulfur and accelerator of Vasseur in the ratio as taught by Stubblefield.  One would have been motivated to do so in order to receive the expected benefit of having an ultra—efficient sulfur curing system (Stubblefield, [0057]).
Regarding claims 30-32,Vasseur teaches that the accelerator is a sulphenamide type ([0157]) and can be ones such as TBBS, CBS, etc. (Stubblefield [0059])
Regarding claims 41-42, Vasseur teaches that the reinforcing resin is a phenolic resin such as an alkyl phenol ([0127]).
Regarding claims 44-45, Vasseur teaches that the composition further comprises 0.5 to 3.5 phr of a co-agent of the reinforcing resin (methylene donor) ([0134]). 
Regarding claims 46-47, Vasseur teaches a finished rubber article such as a tire tread (Abstract) made from the rubber of claim 28. 
Claim(s) 28-29, 33-34, 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veyland et al (US 2015/0183983) in view of Stubblefield et al (WO 2013/040425)
Regarding claims 28-29, 33-34 and 41, Veyland teaches a rubber composition comprising
a diene elastomer which can be styrene-butadiene ([0089])
a reinforcing filler ([0097])
1 to 20 phr of a reinforcing epoxy resin ([0124])
Veyland teaches that the composition further comprises a sulfur and a primary accelerator.  These are in the amount from 0.5 to 10 and 0.5 to 10 phr ([0267]), respectively.  However, Veyland fails to teach the ratio of the amount of sulfur to accelerator.
Stubblefield teaches a sulfur curing system which has a ratio between 0.02 and 0.2 ([0057]). Using this teaching of both Veyland and Stubblefield, the amount of the sulfur can be 2 phr and the amount of the accelerator can be 10 phr and therefore, the ratio would be 0.2.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the sulfur and accelerator of Vasseur in the ratio as taught by Stubblefield.  One would have been motivated to do so in order to receive the expected benefit of having an ultra—efficient sulfur curing system (Stubblefield, [0057]).
Regarding claim 43, Veyland teaches that the epoxy resin can be aliphatic, acyclic, or aromatic ([0123]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-29, 33, 34 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of copending Application No. 16/768,400 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a rubber composition with a diene elastomer, a filler, a reinforcing resin, sulfur and an accelerator with the recited ratio.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764